Citation Nr: 9900114	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  94-01 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for azoospermia due to 
bilateral testicular atrophy.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to August 
1992.

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a June 1993 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO granted service 
conection and assigned a noncompensable disability evaluation 
for azoospermia due to testicular atrophy.  The Board 
remanded the case in January 1996 for further VA examination 
and RO rating.  The RO returned the case to the Board, after 
again declining to grant a compensable rating.  The veteran 
has since moved to within the jurisdiction of the North 
Little Rock, Arkansas, RO. 

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (Court) held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321 (b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 3.321 
(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Boards denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellants claim and the appellant had full 
opportunity to present the increased rating claim before the 
RO.  Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he has complete 
testicular atrophy, and argues that this warrants a 
compensable rating.  He specifically alleges that his 
azoospermia has resulted in the loss of a creative organ and, 
thus, complete testes atrophy.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the grant of an increased rating for 
azoospermia due to bilateral testicular atrophy.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veterans service connected disability is manifested 
by confirmed azoospermia but without bilateral complete 
testicular atrophy.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
azoospermia due to testicular atrophy have not been 
satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7523 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  A rating decision dated in June 1993 
granted service connection for azoospermia due to 
testicular atrophy and assigned a noncompensable rating.  
The evidence then of record consisted of the veterans 
service medical records and an October 1992 VA examination.  
The service medical records indicate that in September 1991, 
the veteran underwent sterility testing at a urology clinic.  
The test results showed that he was infertile due to 
azoospermia.  Semen fructose and testosterone levels were 
within normal limits.  In November 1991, the veteran 
underwent surgery consisting of a bilateral testis biopsy and 
bilateral vasogram.  No physical obstruction of the testes 
was detected.  The records indicate that the microscopic 
diagnosis from the biopsy of the right testicle found 
azoospermia, pertubular fibrosis and hyperplasia of 
interstitial cells consistent with testicular atrophy.  The 
record does not indicate the results of the left testicular 
biopsy, but the overall test results confirmed that he was 
infertile due to azoospermia.   The October 1992 VA 
examination, and relevant patient history, revealed that 
prior to entering service, the veteran and his wife had two 
pregnancies that ended in miscarriages.  Their attempts to 
conceive a child shortly before the veteran deployed for the 
Persian Gulf War were unsuccessful.  Upon return from 
Southwest Asia, the veteran was found to be sterile.  The 
October 1992 VA examination revealed no impotence, penile 
deformity, or any significant disease of illness to account 
for his sterility. However, the VA examination report notes a 
significant history of the veteran working with radar 
equipment.  The veterans Certificate of Release or Discharge 
From Active Duty (DD Form 214) confirms that his military 
occupation was a radar technician.   The VA examination 
diagnosis was infertility secondary to azoospermia that is 
diagnosed by testicular biopsy.  The examining physician 
found no evidence for obstructive azoospermia, and diagnosed 
that the azoospermia could be partly related to his military 
occupation.    

Following the June 1993 rating decision, and subsequent 
remand by the Board, the veteran was again examined by VA in 
June 1996.  His testicular exam revealed no unusual masses or 
tenderness.  No testicular abnormalities in size, firmness or 
nodularity were noted.  The testicles measured 2 centimeters 
by 4 centimeters, very slightly larger on the left than on 
the right.  The veteran reported no change in size of his 
testes.  The diagnoses were apparent sterility without sperm 
production, and no testicular atrophy noted. 

As indicated above, the veteran appeals his current 
noncompensable rating for azoospermia due to bilateral 
testicular atrophy, contending that his symptomatology 
warrants a higher evaluation.  After a review of the record, 
the Board finds that the evidence does not support an 
increased rating for his service connected sterility.

Service connected disabilities are rated in accordance with 
the VAs Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

Under Diagnostic Code 7523 of the Schedule, complete atrophy 
of both testes merits a 20 percent disability rating, while 
complete atrophy of one testis is a noncompensable rating.  
In this case, the evidence confirms the veterans sterility 
or azoospermia.  The question becomes whether this condition 
equates to complete testicular atrophy.  The Board concludes 
that it does not.  

Atrophy is defined as  a wasting away; a diminution in the 
size of a cell, tissue, organ, or part.  Dorlands 
Illustrated Medical Dictionary 136 (26th ed. 1981).  The 
November 1991 right testicular biopsy and microscopic 
analysis confirmed the veterans azoospermia.  The 
azoospermia, with peritubular fibrosis and hyperplasia of 
interstitial cells, was described as consistent with 
testicular atrophy by the examining pathologist.  
Nonetheless, on physical examination, complete and bilateral 
atrophy or diminution in size  of the testes has not been 
observed.  Neither partial atrophy nor unilateral atrophy is 
sufficient for the assignment of a compensable evaluation 
under the Schedule.  The Board acknowledges that the 
veterans complete azoospermia has been described as 
consistent with testicular atrophy.  Nonetheless, the Board 
also notes that the record shows that the veterans 
testosterone levels are normal.  Testosterone is defined as a 
hormone produced by the interstitial cells of the testes.  
Dorlands Illustrated Medical Dictionary 1350 (26th ed. 
1981).  Without medical evidence of testicular atrophy that 
is both complete and bilateral, the Board concludes that the 
criteria for the assignment of a compensable schedular 
evaluation are not met.

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board notes that, as discussed above, a compensable 
schedular rating is available under Diagnostic Code 7523.  
Thus, the schedular criteria are not inadequate.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture in this case.  There is no evidence of repeated 
hospitalization for the veterans condition, or any impact on 
his ability to obtain and retain gainful employment.  The 
Board acknowledges the impact that the service connected 
sterility has on the lives of the veteran and his family.  
However, there is no evidence that the impairment resulting 
from azoospermia due to bilateral testicular atrophy warrants 
extraschedular consideration.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

ORDER

An compensable evaluation for azoospermia due to bilateral 
testicular trophy is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
